Graves J.
This is an action of assumpsit, commenced by declaration in the court below on the 5th day of January, 1867. The declaration contained the common counts only, and the damages were laid at $500. On the 24th of the same month, the plaintiff filed his bill of particulars, and therein claimed $236.09; and the defendants pleaded the general issue on the day following. On the 25th of September thereafter, the cause was tried by a jury and the plaintiff submitted evidence tending to show a demand against the defendants for sawing to the amount of $217.11. The defendants submitted evidence under the issue tending to prove payments by them upon said demand to a considerable amount, and the jury returned a verdict in favor of the plaintiff for $53.51 damages. The defendants’ counsel thereupon insisted that, inasmuch as the recovery by the plaintiff was less than $100, the Circuit Court had no jurisdiction to render any judgment for the plaintiff; and that in any event the defendants were entitled to recover costs. The court, however, awarded judgment in favor of the plaintiff for the damages found by the jury, together with full costs of the suit.
In Strong v. Daniels, 3 Mich. 466, it was decided, upon deliberate consideration, that the damages claimed in the declaration or process, and not the amount found by the court or jury upon trial, must be the test of jurisdiction *488under the provision of the constitution giving exclusive jurisdiction to justices of the peace to the amount of $100. That is believed to be the only practical rule, and it ought not to be brought into doubt by any re - examination of the question.
The act approved March 15th, 1867, is claimed to be in conflict with that provision of the constitution which declares that no law shall embrace more than one object, which shall be expressed in its title.
Before the court will declare an act invalid as opposed to the constitution, the repugnancy of the law to the constitution must be manifest; and if the conflict is supposed to arise from any peculiar interpretation of the act, the law should be sustained and such interpretation overruled, unless the particular interpretation is imperatively required. The object of the act in question was to settle and declare the law of compensation for skill and services in suits at law in the Circuit Court. This object comprehended the question of compensation as between lawyer and client as well as between party and party, and in such view was the proper subject of a single act, and the title sufficiently expressed that objects. — Conner v. The Mayor, etc. 1 Seld. 285; The People v. Mahaney, 13 Mich. 482. "Whether the act is susceptible of any interpretation which could possibly make it applicable to a subject not expressed in the title or which would produce such an incongruity as the constitution interdicts need not be considered. It is sufficient for the present purpose that it stands well upon the application now involved.
It was further contended that costs should have been given to the defendants. This position is deemed to be correct.
The law of 1867 is not to be understood as changing the pre-existing law in regard to the party entitled to recover costs in suits commenced in the Circuit Court, but as regulating the amount of costs recoverable in the cases *489specified. The contrary view would sweep away many salutary provisions and produce almost irremediable confusion and embarrassment. Had it been tbe purpose of tbe Legislature to produce a change so wide and radical, it would not have been left to be inferred from a single vague expression.
The familiar rule that the law does not favor repeals by implication, tends somewhat to fortify the view here taken. Much stress was placed upon the words “prevailing parties,” by the plaintiff’s counsel. These words must be taken to refer to those parties entitled to costs under the unrepealed law, and not to parties, who, although they recover damages, are denied costs by such law.
In using the words mentioned, the legislature were providing what costs should be recovered by those entitled to recover costs, and were not overturning a great number of pre-existing enactments which regulated the right to costs.
They passed directly from a repealing clause to one of positive institution, and recognized the existence of provisions which determined who were the “prevailing parties” as to costs.
I think the rule laid down in Strong v. Daniels, governs this case, and that the defendants ought to recover costs.
The judgment below must be reversed, and judgment must be entered here in favor of the plaintiff for $53.51 damages, and in favor of the defendants for the costs of both courts.
Cooley Ch. J. and Campbell J. concurred.
Christiancy J. did not sit.